Citation Nr: 0917857	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-10 395	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot 
injury, to include a right ankle fracture.

2.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to March 
1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

When the appeal was initially before the Board in March 2006 
and February 2007, the Board remanded the Veteran's claim for 
additional evidentiary development, including for a hearing 
before the Board and to obtain further evidence.  As the 
requested development has been completed, no further action 
in necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2006 the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The Veteran's right foot/ankle condition is not shown to 
be causally or etiologically related to service.

2.  The Veteran's psychiatric disorder was not manifested 
during service or within one year of separation from service, 
and is not shown to be causally or etiologically related to 
service.   


CONCLUSION OF LAW

1.  A right foot/ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  

2.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated January 2003, 
March 2004, August 2004, April 2006, February 2007 and March 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
a right foot/ankle injury and for a mental disorder.  Service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Right Foot/Ankle

The Veteran originally filed his claim for service connection 
for a right foot/ankle disability in June 2002.  The claim 
was denied in a March 2003 rating decision.  The Veteran 
filed a Notice of Disagreement in February 2004 and a 
Substantive Appeal (VA Form 9) in March 2004.  

The Board notes that the Veteran has not been scheduled for a 
comprehensive VA examination specifically to determine 
whether his claimed right foot/ankle disability is related to 
service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  

Service treatment records reflect that the Veteran was 
treated for blisters on his right foot in May 1977, which 
were noted as healing well a few days later.  In May 1978 the 
Veteran reported pain in both legs, extending down to his 
ankles.  The assessment was fibrositis.  In June 1978 the 
Veteran reported scaly itching of the right foot and tinea 
pedis was diagnosed.  Finally, in February 1979 the Veteran's 
service treatment records indicate that the Veteran was found 
to have slight swelling of his right great toe.  There was no 
further evidence of treatment for the right foot in service.

The post-service medical evidence indicates that the Veteran 
first sought treatment for his right foot at Thompson General 
Hospital in May 2002, more than 20 years after service.  The 
Veteran was treated for a sprained ankle and torn ligaments.  
In written and oral statements from the Veteran he attributes 
this incident to falling off a tree sometime in 2000.  

VA treatment records indicate that the Veteran underwent a VA 
examination in July 2002.  The examiner noted that there was 
some joint deformity involving the right ankle which was 
swollen and had limited range of motion at the time.  
Radiographic examination revealed no significant bony or 
joint abnormalities and soft tissue was normal.  Additional 
VA records from June 2004 indicate that the Veteran had 
surgical hardware removed from his right ankle after he 
reported pain and irritation.  VA outpatient records from 
October 2004 and November 2004 indicate that the Veteran 
reported some intermittent pain in his right ankle.  The 
November 2004 record contains a note stating that the Veteran 
was not in acute distress and that his ambulation and 
behavior did not match the level of pain expressed.  

During his hearings before the Decision Review Officer and 
the undersigned Veterans Law Judge the Veteran stated that he 
did not seek any treatment for his ankle after his release 
from service until 2002 because he was trying to get work and 
make a living.  

As noted, there is some evidence that the Veteran currently 
has a right foot/ankle disability and the Veteran's service 
treatment records do show mild swelling of the right great 
toe.  However, there is no competent evidence indicating that 
a right foot/ankle condition is due to any event from 
service.  Thus under pertinent VA regulations, the Veteran's 
contentions alone are an insufficient basis for medical 
examinations to be obtained.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was 
clearly advised of the need to submit medical evidence 
demonstrating both the presence of the claimed condition and 
a nexus or relationship between that condition and service.  
The Veteran has presented no corroborating medical evidence 
supporting his claim for a right foot/ankle disability.  The 
Veteran states that he has worked as a Certified Nurse Aide 
(CNA), but this does not qualify him as a medical 
professional.  As a lay person the Veteran lacks appropriate 
medical training and is therefore not competent to provide a 
probative opinion on a medical matter.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997). 

Based on this record, the Board finds that the evidence is 
against the Veteran's claim for service connection for a 
right foot/ankle disability.  In the absence of a current 
disability related to service by competent medical evidence, 
a grant of service connection if clearly not supportable.  
Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  


Psychiatric Disorder

The Veteran has also claimed entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder, major depression and anxiety.  The Veteran 
originally filed this claim in June 2002.  The claim was 
denied in a March 2003 rating decision.  The Veteran filed a 
Notice of Disagreement in February 2004 and a Substantive 
Appeal (VA Form 9) in March 2004.  

Service treatment records are entirely negative for 
diagnosis, treatment or any other findings related to bipolar 
disorder, depression or anxiety.  Similarly, there is no 
indication that any psychiatric disorder was diagnosed within 
the first year following service.  In fact, there is no 
evidence of treatment for psychiatric complaints until July 
2002, more than 20 years after the Veteran's discharge from 
service.  At that time Dr. Arbona diagnosed the Veteran was 
non-psychotic major depression and dysthymic disorder.  The 
lack of any medical records of a diagnosis or treatment in 
service or for years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).

Therefore, in order to establish service connection there 
must be medical evidence of a nexus between the Veteran's 
period of service and a currently diagnosed psychiatric 
disorder.  The Veteran maintains that his current emotional 
state is due to service and the stresses he experienced 
therein.  Specifically, in January 2004 the Veteran reported 
that his current psychiatric problems were related to finding 
out that his wife was having an affair with the colonel's 
driver while he was stationed in Germany.  He also reports 
that people were talking about him secretly and that he knew 
about it, and that he was granted emergency leave to return 
to El Paso.  

Other post-service treatment records include Social Security 
Administration records, private treatment records and VA 
records.  Records received from the Social Security 
Administration indicate that the Veteran was diagnosed with 
major depression, neck strain, hepatitis and affective mood 
disorder.  Private treatment records from February 2003 
indicate that Dr. Avalos evaluated the Veteran on a voluntary 
outpatient basis.  He determined that the Veteran mostly 
likely had bipolar disorder with paranoia.  In November 2004 
the Veteran was diagnosed with opioid dependence, chronic 
dysthymia and possible cluster "A" traits.  In February 
2005 the Veteran was diagnosed with chronic dysthymia and 
cluster "A" traits.  VA treatment records from April 2005 
to August 2005 indicate an assessments of opioid dependence, 
dysthymia, psychosis and paranoid delusions.  None of these 
records attribute the Veteran's psychiatric conditions to any 
event in service.

The Veteran's statements alone are not sufficient to prove 
that his psychiatric conditions had their onset in service or 
are related to a disease or injury incurred in service.  
Medical diagnoses and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
medical professional.  While the Veteran has worked as a 
nurse's assistant he is not qualified to make a determination 
that his mental condition is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The competent medical evidence of record establishes that the 
Veteran currently suffers from at least one psychiatric 
disorder, but there is no evidence that these conditions are 
etiologically related to active service.  Neither the VA 
treatment records nor any private treatment records reflect 
any psychiatric or medical comment or opinion even suggesting 
that any current psychiatric problems are related to the 
Veteran's service.

Under these circumstances, the Board finds that the claim for 
service connection for a psychiatric disorder must be denied.  
In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for a right foot/ankle disability is 
denied. 

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder, major depression and anxiety is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


